GUARANTEE AND SECURITY AGREEMENT

This Agreement entered into this 18th day of October, 2005 by HAIG KELEDJIAN,
residing in the city of La Canada, California, (the “Guarantor”) in favor of
______________, a _________________ residing in the city of
________________________, (the “Lender”).

WHEREAS, Lender has agreed to loan __________________________ ($________) to
Viral Genetics, Inc. (the "Borrower"); and

WHEREAS, Guarantor is a principal shareholder of Borrower and desires to induce
Lender to make the loan to Borrower; and

WHEREAS, Lender required as a condition of its loan to Borrower that Guarantor
enter into this Agreement.

NOW, THEREFORE, in consideration of ten dollars ($10) in hand paid, Guarantor
agrees as follows:

Guarantor hereby irrevocably guarantees the due and punctual payment when due of
the principal of and interest on the attached interest bearing debenture of
Borrower (the “Debenture”), dated of even date herewith, in the amount of
__________________________ dollars ($__________), payable to the order of Lender
(the “Secured Obligation”), and hereby irrevocably and unconditionally agrees
that, upon any default by Borrower in the payment in full when due (by
acceleration or otherwise) of the Secured Obligation, Guarantor will promptly
pay the same without demand or notice of any kind, provided, however, that this
guarantee is without recourse and is payable exclusively from the proceeds of
the sale of the Pledged Property (as hereinafter defined). Guarantor shall have
no liability for any deficiency that might remain after the payment to Lender of
the proceeds of the sale of the Pledged Property.

Guarantor hereby grants to Lender a security interest in and a lien upon shares
of the common stock, $0.0001 par value per share, of Viral Genetics, Inc.
registered in the name of Guarantor, respectively (the “Pledged Property”). The
Pledged Property is being delivered contemporaneously with the delivery of this
Agreement to Parsons Behle &Latimer PLC, as escrow agent (the “Escrow Agent”)
under the Pledge Agreement of the even date herewith among Lender, Guarantor and
the Escrow Agent.

Guarantor warrants, represents and agrees as to himself that:

1.     Guarantor has title to and beneficial ownership of the Pledged Property,
free of all liens, encumbrances and security interests. There are not
restrictions on the transferability of the Pledged Property.

2.     Guarantor has full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, to subject the Pledged Property
to the lien and security interest created herein and

--------------------------------------------------------------------------------



to deliver the Pledged Property to the Escrow Agent. Upon delivery of this
Agreement will constitute a legal, valid and binding agreement of Guarantor
enforceable in accordance with its terms.

3.     This document and the Pledge Agreement constitute Guarantor’s entire
agreement with Lender with reference to the subject matter set forth herein and
therein and all other communications, statements and instruments, whether verbal
or written, hereby are withdrawn and annulled. Any purported waiver,
modification, discharge or amendment or any agreement, term or provision of this
Agreement shall be effective only if by an instrument in writing signed by the
party against which enforcement of the alleged waiver, modification, discharge
or amendment is sought.

4.     No delay or failure on the part of Lender to exercise any right under
this Agreement shall operate as a waiver of that or any other right of Lender
and no right or remedy of Lender shall be deemed abridged or modified by any
course of conduct.

5.     Any legal action or proceeding against Guarantor with respect to this
Guarantee or the Pledged Property may be brought in the courts of the State of
California or of the United States of America in southern California. By the
execution and delivery of this Guarantee, Guarantor hereby submits to each such
jurisdiction. Nothing herein contained shall affect the jurisdiction of any
other court.

6.     In the event this Guarantee is referred to an attorney for collection,
Guarantor will reimburse Lender for its reasonable attorneys’ fees, legal
expenses and other costs and expenses relating to the collection of the amounts
owing hereunder.

IN WITNESS WHEREOF, this Agreement has been signed on the date first above
written.

______________________________
HAIG KELEDJIAN



2

--------------------------------------------------------------------------------